Case 3:19-cv-00113-RDM-DB Document1 Filed 01/18/19 Page 1 of 7

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(1) Robert S. Dorsey TI 443739-083

 

 

 

 

 

(Name of Plaintiff) (inmate Number)
P.O. Box 699, Estill, SC 29918
(Address) 3
(2) : , “
(Name of Plaintiff) (inmate Number) : 3 “ \4 cv { ( %
(Case Number)
(Address)

(Zach named party must be numbered,
and all names must be printed or typed}

United Stafes of America CIVIL COMPLAINT
BOP Employees

(1) Rebecca Peters LPN

(4)A.Foura-White Case Manager

 

 

(2) K.Williams LPN :

(5)Mark Thompson Counselor : FILED

(3) Brett Brosius HSA i SCRANTON
{ Defendants :

(6 Les tine Manager : . JAN 18 2019

 

(Each named party must be numbered, t PER —
and all names must be printed or typed) : — At
EPUTY CLERK
TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
X__ 28 U.S.C. § 1331 - FEDERAL OFFICIALS
1 PREVIOUS LAWSUITS

A, If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

 

Yes, I have filed a previous suit This lawsuit has not

been assigned _a case number.

 

 

 

 
 

Case 3:19-cv-00113-RDM-DB Document1 Filed 01/18/19 Page 2 of 7

JL EXHAUSTION OF ADMINISTRATIVE REMEDIES :

;

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action. ;

A. Is there a prisoner grievance procedure available at your present institution? _y Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? X Yes No

C. If your answer to “B” is Yes:
1. What steps did you take? Filed a BP-8, BP-9, BP-10 & BP-il
_Filed to the Region office

2. What was the result? Denied

 

D. If your answer to “B” is No, explain why not: N/A

 

M1. DEFENDANTS United States of America (BOP Employees)

(1) Name of first defendant: Rebecca Peters (4)A.Foura-White

Employed as LPN, (4)Case Managerat LSCI Allenwood
Mailing address: P.O. Box 1500, White Deer, PA 17887
(2) Name of second defendant: _K Williams (5) Mark Thompson
Employed as LPN, (5)Counselor at LSCI_ Allenwood
Mailing address:P.0. Box 1500, White Deer, PA 17887
(3) Name of third defendant: Brett Brosius (6)Al Farley
Employed as HSA, (6)Unit, Managerat LSCI Allenwood
Mailing address:P.O. Box 1500, White Deer, PA 17887
(List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes, Attach no more than three

extra sheets if necessary.)

1. Inmate Dorsey worked gatepass starting on 3/23/2016. This in-

mate has notified medical staff via e-mail. That I was missin
my call-outs to Medical. Captain Dunkle at the time instructe
staff that inmates are not to return for call-outs except for

religious services. Inmate Dorsey missed Dental & Fyé appoint-

ments along with other call-outs as a result of Dunkle's

2

 

 
Case 3:19-cv-00113-RDM-DB Document1 Filed 01/18/19 Page 3 of 7

 

instructions. ate Dorsey had 2 call-outs for an eye appoint-
ment. After being transferred to Estill, it was discovered that
Inmate Dorsey had Diabetic Macular Edema. This can be confirmed
2. via video surveillance and log books. Which contain the time of
departure and arrival of inmates that exit and return to the
Building. On April 18, 2016, staff lied and said I refused a
retinopathy exam. Rebecca Peters and K. Williams,LPN names are
on Form $358.060 which is a refusal form. These two staff members
are BOP employees, so the proper defendant is the United States
Government for violating thru Negligence as well as violation of
Inmate’s 8th amendment right against deliberate indifference.
RETALIATION )
3, Inmate Dorsey went to unit team in September of 2016, for his six
month review. After talking to case manager A.Foura-White. [ ex-
plained to her, I was not ready for a transfer. She told me that
was good because I was doing a good job at the Training Center.
Where I worked as an orderly. She would review me again in six
months. I contacted the Health Services Administrator about
missing my medical appointments and filed a BP-8. The HSA responded
é OL UCtsG ;
policy and said: I would have received an Incident Report if

V. RELIZF . é C on tru ed y

 

 

 

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.) :

1. A proper investigation

 

 

 

2, __Staff to be reprimanded “(fired) for falsifying Government —
documents, and retaliatin i i Lii

administrative remedy, and obstructing justice

 

ta

 

Monetary damages to be awarded to Inmate, (TBD)

$5 million dollars for retaliation, violating policy, and
. . . \ . ‘

» : '
+ the Constitutional rights of this Inmate This Inmate has—_—

suffered emotional duress, mental anguish, and physical injury.

 
continued. IV._ST

 

Case NT Bi SHM-pe Document 1 Filed 01/18/19 Page 4 of 7

I missed: any call-outs. Inwhich, I has missed several without any
repercussions. I filed a BP-9, which was rejected for frivilous
reasons. I gave Counselor Mark Thompson another BP-9 to turn in
for me. Unit Team Al Farley put me in for a transfer as an act of
retaliation for the Administrative Remedy I was pursuing. The form
409.051 will confirm that the transfer was put in for me on the
same day 10/04/2016, I filed the BP-8. HSA Brosius never returned
my BP-8 back to me. Case manager A.Foura-White, Counselor Mark
Thompson, and Unit Manager Al Farley are all employees of the
Bureau of Prisons thus making the United States Government the
proper defendant. The results of the retaliation was this Inmate
being transferred to a prison further from his home, a major wage
reduction was also the result of the retaliation. Both an adverse
action that being the result of the retaliation.

2A
 

Ve Case 3:19-cv-00113-RDM-DB Document1 Filed 01/18/19 Page 5 of 7

 

I declare under penalty of perjury that the foregoing is true and correct.

 

Signed this /S_ th day of ~cdanwares 20/9.

 

 

 

 
Case 3:19-cv-00113-RDM-DB Document1 Filed 01/18/19 Page 6 of 7

43739-0836 . |
Robert Dorsey 1!
Federal Prison camp
- PO BOX #699 -_ Z
Estill, SC 29918 _— fe

United States Pn 4

>43739-0832 1:
Williara J Ne;

 
 

a) em

|

opoo. b015 |

ilon Federal Bldg
agton AVE

18501

2 il)

186561

00 00 OB

 

 
